Citation Nr: 1329680	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  12-35 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran has verified active duty service from August 
1953 to August 1957, from October 1957 to October 1967, and 
from September 1990 to May 1991.  It also appears that the 
Veteran had reserve service. 
This case comes before the Board of Veterans' Appeals  
(Board) on appeal from an April 2012 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

When the case was last before the Board in May 2013, it was 
remanded for additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The competent medical evidence indicates that the Veteran's 
bilateral hearing loss is manifested by no greater than 
level I hearing loss in the right ear and level II in the 
left ear.


CONCLUSION OF LAW

The requirements for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2012).  A December 2011 
letter satisfied the duty to notify provisions, to include 
notifying the Veteran of regulations pertinent to the 
establishment of an effective date and of the disability 
rating.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Once 
a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the initial rating 
of the disability on appeal, as the Veteran did in April 
2012 with respect to his bilateral hearing loss, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
any defect as to notice is non-prejudicial.  See id; Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. 
Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been 
substantiated after August 29, 2000, the appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to any downstream elements).

VA examinations were conducted in April 2011 and July 2013; 
the Veteran has not argued, and the record does not reflect 
that these examinations were inadequate for rating purposes.  
The examinations were adequate because they were based on an 
examination of the Veteran and provided sufficient 
information to address the rating criteria for the 
disability on appeal.  38 C.F.R. § 3.159(c) (4); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  Moreover, they 
address the effect of the Veteran's hearing loss on his 
occupational functioning and daily activities.  See Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).

There is no indication in the record that any additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this regard, and as noted 
below, the case was remanded in May 2013, in part, in order 
to obtain clarification from the Veteran's private 
audiologist concerning the date of an audiology report 
submitted and whether the private audiologist used the 
Maryland CNC Word list.  Although the Appeals Management 
Center (AMC) sent the Veteran a letter in May 2013 
requesting authorization to obtain such clarification, the 
Veteran did not respond to the letter and did not provide 
any necessary authorization in this regard.  Therefore, as 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 
486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 
A remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this 
regard, the Board is satisfied as to compliance with the 
instructions from its May 2013 remand.  Specifically, the 
May 2013 Board remand instructed the RO/AMC to contact the 
Veteran and request that the Veteran provide information 
concerning any outstanding records regarding his hearing 
loss.  The RO/AMC was also instructed to obtain 
clarification from Optimal Hearing regarding the date of the 
hearing test and whether the Maryland CNC word test was 
used.  In May 2013 the AMC sent the Veteran a letter 
requesting information about outstanding treatment records, 
as well as authorization so that the AMC could obtain 
clarification from Optimal Hearing.  The Veteran did not 
respond to the letter and he did not provide authorization 
for VA to obtain clarification from Optimal Hearing.   The 
Board also instructed the RO/AMC to schedule the Veteran for 
a VA examination to determine the severity of his bilateral 
hearing loss.  The Board finds that the RO/AMC has 
substantially complied with the Board's instructions and 
that the July 2013 VA examination report substantially 
complies with the Board's May 2013 remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).   Importantly, the 
examination report address the effect of the Veteran's 
hearing loss on his occupational functioning and daily 
activities.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

Legal Analysis

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2012). 

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an 
appeal is based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall 
recorded history of a disability, giving equal weight to 
past and present medical reports.  Id.   In all claims for 
increase, VA has a duty to consider the possibility of 
assigning staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Evaluations of defective hearing range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability resulting from service-
connected hearing loss, the Schedule establishes eleven 
levels of impaired efficiency, numerically designated from 
Level I to Level XI.  Level I represents essentially normal 
hearing acuity for VA compensation purposes, with hearing 
loss increasing with each level to the profound deafness 
represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII 
(2012). 

Hearing tests will be conducted without hearing aids, and 
the results of above-described testing are charted on Table 
VI and Table VII.  See 38 C.F.R. § 4.85 (2012).  An 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a) 
(2012).

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz ) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2012).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz , the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2012).

In this case, the Veteran underwent a VA audiological 
evaluation in April 2011, which reflects that, on 
audiological testing, pure tone thresholds of each ear, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
65
65
51
LEFT
45
45
65
85
60

Speech discrimination scores using the Maryland CNC 
controlled speech discrimination tests were noted to be 94 
percent in the right ear and 92 percent in the left ear.  
The examiner noted that the Veteran's bilateral hearing loss 
has significant impact on his employment in terms of hearing 
difficulty.  It was also noted that his bilateral hearing 
loss affects his daily activities in terms of difficulty 
communicating and understanding conversational speech.  
 
The Veteran underwent another VA audiological evaluation in 
July 2013.  The July 2013 VA examination report reflects 
that, on audiological testing, pure tone thresholds of each 
ear, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
65
65
50
LEFT
45
45
65
85
60

Speech discrimination scores using the Maryland CNC 
controlled speech discrimination tests were noted to be 88 
percent in the right ear and 86 percent in the left ear.  
The examiner noted that the Veteran's greatest difficulty 
was hearing women and children.

The Veteran submitted an August 2011 private VA audiological 
evaluation report, which reflects that, on audiological 
testing, pure tone thresholds of each ear, in decibels, were 
as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
65
70
52
LEFT
50
50
70
90
65

The results of the August 2011 private audiometric test were 
charted, not enumerated.  Because the results as charted are 
clear and unmistakable even to laypersons, they may be 
interpreted by the Board.  Savage v. Shinseki, 24 Vet. App. 
259 (2011) (noting that the Board may interpret results from 
a private audiometric graph if it felt it had the 
expertise); c.f. Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  Speech discrimination scores were not listed.  

The Veteran submitted, along with the August 2011 private VA 
audiological evaluation report, another, undated private 
audiological evaluation report, which reflects that, on 
audiological testing, pure tone thresholds of each ear, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
35
60
52
LEFT
35
30
60
80
54

The results of this private audiometric test were charted, 
not enumerated.  Because the results as charted are clear 
and unmistakable even to laypersons, they may be interpreted 
by the Board.  Savage v. Shinseki, 24 Vet. App. 259 (2011) 
(noting that the Board may interpret results from a private 
audiometric graph if it felt it had the expertise); c.f. 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Speech 
discrimination scores were noted to be 92 percent in the 
right ear and 96 percent in the left ear; however, the 
report does not indicate that such speech discrimination 
tests were Maryland CNC controlled speech discrimination 
tests.  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for a 
compensable rating for bilateral hearing loss must be 
denied. 

Initially, the Board finds that neither the August 2011 
private audiological report nor the undated private 
audiological report is adequate for adjudication purposes.  
The August 2011 private audiological report does not reflect 
that speech discrimination testing was conducted and the 
undated private audiological report does not indicate that 
speech discrimination testing was accomplished using the 
Maryland CNC controlled speech discrimination testing, as is 
required for examination for hearing impairment for VA 
rating purposes.  See 38 C.F.R. § 4.85(a).  Therefore, the 
Board finds that the these private audiological reports are 
not probative in this case for determining the Veteran's 
level of hearing disability for purposes of establishing an 
increased rating for hearing loss consistent with VA 
regulations.  

The Board finds that the April 2011 and July 2013 VA 
examination reports provide adequate information for rating 
purposes.  Applying the method for evaluating hearing loss 
to the results of these examination reports, the April 2011 
VA examination revealed Level I hearing in the right ear and 
Level II hearing in the left ear, and the July 2013 VA 
examination revealed Level II hearing in the right ear and 
Level III hearing in the left ear, based on application of 
the reported findings to Table VI.  Application of these 
findings to Table VII corresponds to a noncompensable rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board notes that the Veteran does not meet the criteria 
for an exceptional pattern of hearing, as pure tone 
thresholds at each of the four specified frequencies has not 
been shown to be 55 decibels or more.  Moreover, at no time 
has the pure tone threshold been 30 or less at 1000 Hertz 
and 70 or more at 4000 Hertz.  As such a higher rating on 
the basis of an exceptional pattern of hearing is not for 
application.  

There are no competent audiological evaluation results of 
record indicating a higher level of hearing loss during the 
period of the claim.  Consequently, an initial compensable 
rating for the Veteran's bilateral hearing loss is not 
warranted at any time during the initial evaluation period.

The Board recognizes the Veteran's assertions his hearing 
loss has impacted the ordinary conditions of his daily life 
and have caused him difficulty in understanding speech, 
especially the voices of women and children.  While the 
Board acknowledges the difficulties that the Veteran 
experiences as a result of his bilateral hearing loss, the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule 
to the numeric designation assigned after audiometry results 
are obtained.  Thus, the Board must base its determination 
on the audiological evaluation results of record, and is 
bound by law to apply VA's rating schedule based on such 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012); 
see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In sum, the preponderance of the evidence is against the 
Veteran's claim for an increased rating at any time during 
the appeal period.  Hart, 21 Vet. App. at 509.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. 
App. at 54-56.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where 
the diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of a veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 115-116.  When those two elements 
are met, the appeal must be referred for consideration of 
the assignment of an extraschedular rating to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of an extraschedular evaluation.  
38 C.F.R. § 3.321(b) (1) (2012).  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  Thun, 
22 Vet. App. at 116.

The Board finds that the schedular rating for the Veteran's 
service-connected bilateral hearing loss is adequate.  
Ratings in excess of the assigned rating are provided for 
higher levels of severity of the disability, but for certain 
manifestations which the medical evidence reflects are not 
present in the Veteran's clinical picture.  Therefore, the 
Veteran's disability picture is contemplated by the Rating 
Schedule; no extraschedular referral is required.  In sum, 
the record does not reflect that the Rating Schedule is 
inadequate to contemplate the manifestations of his 
disability.  Thus, no extraschedular referral is required.

In denying the Veteran's claims for an increased rating, the 
Board observes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court of Appeals for Veterans Claims (Court) 
held that a claim for a total rating based on 
unemployability due to service-connected disability (TDIU), 
either expressly raised by the Veteran or reasonably raised 
by the record involves an attempt to obtain an appropriate 
rating for a disability and is part of the claim for an 
increased rating.  In this case, the Veteran has not argued, 
and the record does not otherwise reflect, that his service-
connected bilateral hearing loss renders him totally 
unemployable.  Accordingly, the Board concludes that a claim 
for TDIU has not been raised.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


